Citation Nr: 1746531	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbar disc disease with canal stenosis at L3-4 and L4-5. 

2. Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3. Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

4. Entitlement to service connection for a cervical spine disorder with right upper extremity radiculopathy.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a November 2009 rating decision, the RO denied service connection for cervical disc disease with right upper extremity radiculopathy.  In a March 2010 rating decision, the RO denied an increased rating for lumbar disc disease with canal stenosis at L3-4 and L4-5 and right lower extremity radiculopathy and continued a 20 percent disability rating.  In the March 2010 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent disability rating, effective from December 1, 2009.  In an April 2011 rating decision, the RO denied service connection for hemorrhoids.  In a July 2016 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent disability rating effective December 1, 2009.

The Board notes that the Veteran had requested a hearing before the Board at the RO.  However, he failed to report for hearings scheduled in May 2015 and, following an August 2015 remand, in April 2017.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the hearing requests are considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  
The United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claims.  See October 2009 and March 2010 examinations.  Hence, the Board assumes jurisdiction over the TDIU claim.  This claim will be addressed in the REMAND section of the decision.


FINDINGS OF FACT

1. Throughout the appeal period, there is no objective evidence that the lumbosacral spine symptomatology included ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or forward flexion of less than 60 degrees during the appeal period.

2. Throughout the appeal period, the Veteran's bilateral lower extremity radiculopathy showed symptomatology of numbness and decreased sensation resulting in mild incomplete paralysis.

3. The Veteran's cervical spine disorder was not caused by an in-service event or disease.

4. There is no competent medical evidence of a nexus between a claimed hemorrhoid condition and service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for lumbar disc disease with canal stenosis at L3-4 and L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2. The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), Diagnostic Code 8520 (2016).

3. The criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), Diagnostic Code 8520 (2016).

4. The criteria for service connection for a cervical spine condition with upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).

5. The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

In the August 2016 Substantive Appeal, the Veteran contends that he was not given a competent and impartial examination.  The Board notes that VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent and ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 583 (Fed. Cir. 2013).  That said, even though the law presumes the VA has selected a qualified person, the presumption is rebuttable.  Bastien v. Shinseki, 599. F.3d 1301, 1307 (Fed. Cir. 2010).  A Veteran challenging the qualification of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels v. Shinseki, 643 F.3d 1362, 1366   (Fed. Cir. 2011).  As the Veteran did not submit evidence that the VA examiner was incompetent to provide the opinion, the Board finds that the June 2016 examiner was both competent and impartial.

II. Factual background

The Veteran's September 1968 enlistment history report in his service treatment records (STRs) recorded a hemorrhoid condition that pre-existed service, although the accompanying examination report revealed no abnormalities of the rectum and anus, including hemorrhoids.  The STRs note a back injury in October 1970 from basketball, from which the Veteran reported soreness between the shoulder blades.  The examiner believed the pain stemmed from a muscle strain.  The Veteran's STRs were silent for complaints of neck condition.  The Veteran's January 1971 separation examination report was silent for hemorrhoids or a neck condition.  

June 2005 VA treatment notes stated the Veteran had no history of hemorrhoids.

December 2007 VA treatment notes record the Veteran reporting a history of shoulder pain and tingling in his right arm down through his hand.  The examiner noted tenderness over the lower cervical spine on palpitation and ordered cervical spine x-rays due to signs of cervical radiculopathy.  

July 2009 VA treatment notes record the Veteran reported several years of chronic anterior neck pain.

June 2010 VA treatment notes record that the Veteran reported chronic neck pain for several years which had worsened since being in an accident 3 months prior.  

In October 2009, the Veteran was afforded a VA examination for his spine.  The Veteran reported he developed a cervical spine condition due to hitting his head on the hit the roof of the dump truck he drove for 13 months in Vietnam.  He stated he could not work due to his neck pain and his right hand.  The Veteran was diagnosed with cervical disc disease with right upper extremity radiculopathy.  The examiner opined it was less likely as not that the cervical condition was a result of the basketball injury during active duty as there is no documentation in the Veteran's STRs and the first medical evidence mentioning a cervical condition is in December 2008.  

In January 2011, the Veteran was afforded a VA examination.  The examination listed the date of onset for hemorrhoids as 1971.  The examiner opined it is less likely than not the same condition or a result of the condition shown during active duty because there were no records of complaints of a hemorrhoid condition during service or during the separation examination.  

September 2011 VA treatment notes recorded that the Veteran reported neck pain for "a good 20 years" and "since returning from Vietnam."  His low back pain was constant aching intermittent sharp pain with walking, which travels down his left leg to his lateral ankle.  He reported muscle spasms.  Pain was aggravated by bending, lifting, turning, twisting, climbing, raising his arms; and prolonged lying, sitting, standing, and walking. 

In June 2016, the Veteran was afforded a VA examination for the lumbar spine, cervical spine, radiculopathy, and hemorrhoids.  Regarding the lumbar spine, the Veteran was diagnosed with degenerative disc disease (DDD), spinal stenosis, and spondylolisthesis.  The Veteran reported that he would take a break after working an hour in the yard, and that he had sciatica on both sides.  He had also received epidural injections in the past.  The examiner recorded the Veteran's ROM measurements for forward flexion (0-60 degrees), extension (0-15 degrees), right lateral flexion (0-20 degrees), and left lateral flexion (0-20 degrees).  The ROM itself did not contribute to functional loss.  Pain was noted on examination, but it did not contribute to functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing without any additional functional loss of function or ROM.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use.  The examination was not conducted during a flare-up.  The Veteran did not have guarding or muscle spasms of the thoracolumbar spine.  Strength was normal and there was no muscle atrophy.  The examiner did not find ankylosis, or neurologic abnormalities outside of the radiculopathy.  The Veteran did have IVDS without any episodes of acute signs and symptoms due to IVDS that required bed rest required by a physician in the previous 12 months.  The Veteran did not use an assistive device for locomotion.  The Veteran's lumbar DDD would cause difficulty lifting heaving objects and walking distances during work.  The examiner observed the Veteran seated in the chair of the examination room, and he was able to bend forward completely to put on one shoe, situ up and bend over completely again to put on his other shoe.  

Regarding lower extremity radiculopathy, the examiner noted the Veteran had mild intermittent pain in the right and left lower extremities, no muscle atrophy, no trophic changes, and a normal gait.  The examiner also noted mild incomplete paralysis of the left and right sciatic nerves.  The Veteran's neuropathy did not affect his ability to work according to the examiner. 

The Veteran was diagnosed with DDD of the cervical spine in 2008 and cervical radiculopathy in 2009.  The Veteran reported that hitting his head repeatedly on the ceiling of dump truck he drove in service or his basketball injury in service caused his neck condition.  He reported numbness in the right hand since service as well.  The examiner opined it is less likely than not that the Veteran' cervical spine condition and right upper extremity cervical radiculopathy were causally or etiologically related to the Veteran' military service.  Medical records only show the Veteran hurting his mid-back in service while playing basketball.  There are no records of a cervical spine injury or upper extremity radiculopathy in his STRs.  The Veteran did not report any cervical spine condition or radiculopathy in the separation examination.  A 1988 cervical spine X-ray, 17 years after separation, was normal as well.  

The Veteran was diagnosed with hemorrhoids which existed prior to service.  The Veteran reported a history of hemorrhoids since he was 7 years old.  He reported that driving a dump truck through rough terrain in service aggravated his hemorrhoids and caused them to bleed once in a while.  The examiner reported the Veteran's hemorrhoids clearly and unmistakably preexisted the Veteran's military service; and the Veteran's hemorrhoids condition was less likely than not aggravated permanently or temporarily by the service because review of STRs show no documentation of any events or treatment of the hemorrhoid condition in the service.  In addition, the examiner opined the Veteran's current hemorrhoid condition is at least as likely as not due to a natural progression of the hemorrhoid that clearly and unmistakably existed prior to service.  STRs showed no treatment of hemorrhoids in service, the Veteran's separation examination showed no documentation of a hemorrhoid condition; there are no medical records after service that record a hemorrhoid condition until 2011.  The examiner separately noted that it was less likely than not that the Veteran's hemorrhoids were incurred during service, as the service treatment records showed no complaints of treatment of hemorrhoids during service, and there was no documentation from the years immediately post-service to show any chronicity of a hemorrhoid condition.

III. Analysis: Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Neither the Veteran nor his representative has raised any other rating issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Lumbar Spine Condition

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes (DC) 5235-5243.  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion (ROM) of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

In short, under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a higher percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine has been found.  A thorough review of the Veteran's file is negative for any documented forward flexion of 60 degrees or thoracolumbar ankylosis during the appeal period.  Based upon the objective medical evidence of record, the Veteran's lumbosacral strain most approximately meets the criteria for a 20 percent rating.  The Veteran has never had ankylosis of the spine, and his forward flexion of record has never been close to 30 degrees; therefore he does not meet the minimum criteria for the next rating of 40 percent or any other rating in excess of 20 percent.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
 § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.

The Veteran's symptomatology did not result in additional functional loss commensurate with a disability rating in excess of 20 percent.  DeLuca, 8 Vet. App. at 208; 38 C.F.R. § 4.40.  The June 2016 examiner did not find any additional function loss due to pain; any additional functional loss after repetitive use testing; or any weakness, fatigability or incoordination.

The Board has also considered rating the Veteran under DC 5243 for IVDS if it would provide the Veteran with a higher rating.  Although the Veteran's medical evidence does support a finding of IVDS, the evidence is negative for any incapacitating episodes due to IVDS.  Therefore, the Veteran does not meet the criteria to be rated under DC 5243.  The Veteran is rated separately for neurological manifestations of the thoracolumbar spine.

Thus, the claim must be denied; there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left and Right Lower Extremity Radiculopathy

Under DC 8520, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent.  Moderately severe, moderate, and mild incomplete paralyses of the sciatic nerve are rated as 40, 20, and 10 percent, respectively.  38 C.F.R. § 4.124a, DC 8520.  Based on the above, the Board finds that a rating in excess of 10 percent for sciatic neuropathy of the right and left lower extremities is not warranted. 

For the entire appeal period, the Veteran's disability has been manifested by radiating pain which has been repeatedly noted as mild in both the left and right extremities.  The Veteran was found to have no other symptoms of radiculopathy and the record lacks competent and credible evidence of record that the Veteran has any symptoms that are not wholly sensory.  Therefore, the Board finds that the Veteran's symptoms most closely approximate the criteria contemplated for mild incomplete paralysis during the entirety of the appeal period. 

The Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has also considered whether other DCs regarding diseases of the peripheral nerves are potentially applicable in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record is against a finding that the Veteran has been diagnosed with a disability contemplated in one of the other DCs.  Therefore, a higher rating under a different DC is not warranted. 

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's sciatic neuropathy of the right and left lower extremities. See 38 C.F.R. § 3.159(a)(1). 

Thus, the claims must be denied; there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

IV. Analysis: Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2016). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Cervical Spine Condition and Associated Radiculopathy

The Veteran asserts that his cervical spine disability is etiologically related to active service. The Board finds that the preponderance of the evidence is against a finding that the Veteran's in-service neck injury is related to his cervical DDD and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an October 2009 VA examination, the Veteran was diagnosed with cervical DDD.

He satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.  The Veteran's STRs provide evidence of the Veteran injuring his back during basketball.  While the Veteran's STRs are silent for any in-service injury due to driving the dump truck, the Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning the in service incident to be credible.  

The Veteran fails to satisfy the third threshold element for service connection, a nexus between the claimed in-service injury and the present disability.  See Davidson, 581 F.3d 1313, 1316.  The Veteran's STRs are silent for any cervical spine condition, including his entrance and separation examinations.  The first evidence of any potential cervical spine condition is in December 2007 when the Veteran reports with complaints of shoulder pain and right upper extremity radiculopathy.  The examiner notes tenderness in the cervical spine and orders X-rays of cervical spine.  There is a gap of approximately 36 years between the Veteran's separation and any medical evidence which acknowledges potential for a cervical condition.  In July 2009 and June 2010, the Veteran reported neck pain for "several years" when he had been separated from service for over thirty years. 

VA examiners in October 2009 and June 2016 opined that the Veteran's cervical spine condition was not causally or etiologically related to service.  The examiners' rationales for their decisions were based on the Veteran's negative medical history for a cervical spine condition in service and for decades after service.  Specifically, a cervical spine X-ray in 1988 showed a normal cervical spine.

Accordingly, while the Board has considered the Veteran assertions that his cervical spine disorder is etiologically related to active service, the most probative evidence consists of the June 2016 VA examination that found no medical nexus between the Veteran's in-service fall and his current cervical spine disorder, to include DDD and upper extremity radiculopathy.  The Board concludes that the preponderance of the evidence is against service connection for DDD of the cervical spine and upper extremity radiculopathy on a direct basis. 38 U.S.C.A. § 5107(b).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's DDD of the cervical spine and upper extremity radiculopathy manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  Post-service cervical and upper extremity radiculopathy complaints are not shown in the record until December 2007, over 36 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis or upper extremity radiculopathy since service.  See 38 C.F.R. §§ 3.307, 3.309. 

Thus, the claim must be denied, as there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hemorrhoids

A Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness. See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

A preexisting disease or injury noted on entrance examination will be considered to have been aggravated by service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If an increase in disability is shown during service, clear and unmistakable evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306(b). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). History of pre-service existence of a disease does not constitute a notation of such condition.

In this case, there exists a significant question of whether the Veteran's claimed hemorrhoids preexisted service.  Past hemorrhoids were noted on his service entrance report of medical history, but not on his report of examination at the time, so it cannot be said that his hemorrhoids were present at entry into service per the service treatment records.  As to whether the presumption of soundness at service entry as to hemorrhoids was rebutted, the Board is disinclined to rely on the June 2016 examination for certainty on this matter.  The examiner stated that hemorrhoids clearly and unmistakably preexisted service.  In noting that hemorrhoids were less likely than not aggravated permanently or temporarily by service, the examiner presented an opinion which does not meet the Wagner standards to rebut the presumption of soundness.  The examiner must state that the hemorrhoids clearly and unmistakably were not aggravated during service for such opinion to suffice per Wagner, and that has not happened here.  As a legal matter, the Board therefore cannot find the presumption of soundness to be rebutted.  Therefore, despite significant but legally insufficient evidence to the contrary, the Board will treat the Veteran as sound at entry into service as to hemorrhoids.

The question for the Board thus becomes whether there exists an etiological link between hemorrhoids and service.  The Board concludes that the preponderance of the evidence does not support this finding.  First, aside from the noted pre-service history, hemorrhoids were not treated during service.  Second, the Veteran was not treated for hemorrhoids until several decades after separation from service.  Third, by noting that the Veteran's hemorrhoids were less likely than not aggravated permanently or temporarily by service, and were also less likely than not incurred during service, the July 2016 examiner clearly articulated an opinion that hemorrhoids were not impacted in any way during service.  Finally, the examiner noted that it was at least as likely as not that hemorrhoids were due to a natural progression.  This final opinion could be considered problematic on its own, since by implication it may also be considered at least as likely as not that a natural progression was not the cause of hemorrhoids.  However, in the context of the entire record and the examiner's other opinions, the resultant picture is of a hemorrhoid disability with no etiological connection whatsoever to any incident of service.  The Veteran has presented no competent evidence to suggest otherwise.

The Board is aware that there are symptoms of hemorrhoids that can be readily observable to lay witnesses, such as fissures, protrusion, and bleeding.  The Board does not question that the Veteran may have experienced some or all of these symptoms, or that they may have changed in severity during service.  The question of whether such symptoms equate to chronic hemorrhoids, as opposed to an acute illness or a separate lower gastrointestinal disability, is however a complex question that is the preserve of trained and credentialed medical providers.  In this case, the Veteran has not been shown to have such training and credentials, and his contentions therefore lack probative value as to questions of etiology and have been accorded markedly less evidentiary weight than the aforementioned medical evidence.  

Thus, the claim must be denied, as there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar disc disease with canal stenosis at L3-4 and L4-5 is denied.

Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to service connection for a cervical spine disorder with right upper extremity radiculopathy is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

As noted above, a TDIU claim has been raised by the record as part of the appeal per Rice, but before this claim is decided the Veteran should be afforded appropriate 38 C.F.R. § 3.159(b) notice and an opportunity to supplement the record to support his claim.

Accordingly, this case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter, and, based on his response, take any needed action to obtain both VA treatment records and any non-VA records (pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1)).

2.  Then, after undertaking any other development deemed necessary in light of the development pursuant to paragraph 1, adjudicate the Veteran's TDIU claim.  If the determination is unfavorable, allow him and his representative a reasonable period of time to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


